Citation Nr: 1741462	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to February 27, 2013 and in excess of 20 percent thereafter for degenerative disc disease, thoracolumbar spine with intervertebral disc disease.

2. Entitlement to an increased rating in excess of 10 percent for right knee strain with tendonitis.

3. Entitlement to an increased rating in excess of 10 percent for status post medial meniscectomy of left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1994 to January 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2017, the Board remanded the case for additional development, which has been completed.  The matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. Prior to February 27, 2013, the Veteran's degenerative disc disease, thoracolumbar spine with intervertebral disc disease was productive of forward flexion of the thoracolumbar spine less than 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

2. After February 27, 2013, the Veteran's degenerative disc disease, thoracolumbar spine with intervertebral disc disease was productive of forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees.


3. The Veteran's right knee strain with tendonitis was productive of painful motion with flexion limited to no more than 55 degrees and not limited extension; without evidence of ankylosis; instability, subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula. 

4. The Veteran's status post medial meniscectomy of left knee was productive of painful motion with flexion limited to no more than 55 degrees and not limited extension; without evidence of ankylosis; instability, subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for degenerative disc disease, thoracolumbar spine with intervertebral disc disease, prior to February 27, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for an increased rating in excess of 20 percent for degenerative disc disease, thoracolumbar spine with intervertebral disc disease, after February 27, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for an increased rating in excess of 10 percent for right knee strain with tendonitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5014 (2016).

4. The criteria for an increased rating in excess of 10 percent for status post medial meniscectomy of left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5014 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2010, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's March 2017 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the Veteran was afforded VA examinations in October 2004, May 2009, September 2012, February 2013, and May 2017, which are fully adequate.  Hence, the duties to notify and to assist have been met.

II. Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Degenerative Disk Disease, Thoracolumbar Spine with Intervertebral Disc Disease

The Veteran's service-connected degenerative disk disease, thoracolumbar spine with intervertebral disc disease is rated at 10 percent prior to February 27, 2013 and at 20 percent thereafter, pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  

Degenerative arthritis of the spine (or degenerative disk disease, thoracolumbar spine with intervertebral disc disease) is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. Id.    

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating for unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, General Rating Formula, Note 1.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note 2.

Additionally, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA treatment records document complaints of and treatment for chronic low back pain.

At a VA examination in October 2004, the Veteran endorsed sharp lumbar spine pain that traveled up his upper back due to a spine condition that he suffered from for one year.  The Veteran reported his pain level as 9 out of 10 (10 being worst pain).  His pain occurred three times per day and each time lasted for one hour.  The pain was elicited by sitting or standing for longer than 10 minutes.  He relieved his pain through medication and massage.  On examination, the Veteran's posture, gait, and leg length were within normal limits.  His feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  There were no complaints of radiating pain in his lumbar spine on movement.  Muscle spasms were absent.  There was paraspinal muscles tenderness.  His straight leg raising test results were negative.  He could flex his back 90 degrees, and extend his back to 30 degrees.  Both lateral and rotary movements, to the right and left, were 30 degrees.  His range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination. He did not have ankylosis of the spine.  There were no signs of intervertebral disc syndrome (IVDS) present.  He had a negative thoracic spine series and mild dextroscoliosis of his lumbar spine.  The examiner diagnosed paraspinal muscle pain.  

In May 2009, the Veteran complained of a progressively worsened back condition at his VA examination.  He had a history of weakness, stiffness, spasms, and mild flare-ups on a weekly basis for duration of one or two days.  His back condition was precipitated by factors such as lifting and activity. He alleviated his pain with Motrin.  He had a normal gait and did not use any devices or aids.  On examination, there were no signs of ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  He could flex the back 90 degrees, and extend his back to 10 degrees.  Lateral movements to the right and left were 30 degrees, while rotary movements to right and left were 40 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  The examiner diagnosed thoracolumbar strain.

At a September 2012 VA examination, the Veteran reported flare-ups and ongoing dull to sharp low back pain mostly on his left side that increased with bending and lifting.  He could flex his back 70 degrees and extend his back to 20 degrees, both where objective evidence of pain began.  Both lateral and rotary movements, to the right and left, were 30 degrees or greater where objective evidence of pain began.  
The Veteran had no additional limitation following repetitive use.  There was functional loss and/or functional impairment of the back such as less movement than normal and pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of back.  He did not have guarding, muscle spasm, or muscle atrophy.  Straight leg raising test results were negative.  He had no radiculopathy, IVDS, or other neurologic conditions.  His back condition did not impact his ability to work.

On VA examination in February 2013, the Veteran reported that his back pain began after years of knee pain.  Flare-ups of pain radiated down his left side and he could not bend, twist, or lift.  Range of motion testing revealed flexion to 55 degrees with objective evidence of pain at 30 degrees.  Extension was to 15 degrees with objective evidence of pain at 10 degrees.  Left lateral flexion and rotation were each to 30 degrees or greater with pain at 30 degrees or greater.  Right lateral flexion was to 15 degrees with pain at 10 degrees.  Right lateral rotation was to 20 degrees with pain at 20 degrees.  The examiner noted that the Veteran was not able to perform repetitive motion testing.  The Veteran had additional functional loss or impairment such as weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness in his back.  Although he had guarding or muscle spasm of the back, it was not severe enough to result in abnormal gait or spinal contour.  The Veteran had normal muscle strength and no muscle atrophy.   His straight leg raising test results on the left was positive.  He had radiculopathy but no other neurologic abnormalities.  Although he had IVDS, he had no incapacitating episodes over the past 12 months due to IVDS.  He regularly used an assistive device such as a brace.  The Veteran's back condition impacted his ability to work.  The examiner noted that he was 100% unemployable due to severity of his knee and back pain.  (The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability, effective July 28, 2010).  As a trained aircraft mechanic, the Veteran's limited range of motion and pain from bending, standing, and sitting precluded him from finding a job and keeping it.  

In accordance with the Board's March 2017 remand, the Veteran was afforded an additional VA examination in May 2017.  He could flex his back to 50 degrees, and extend his back to 20 degrees.  Lateral movement, to the right and left, was to 25 degrees.  Right rotary movement was to 25 degrees and left rotary movement was to 20 degrees.  On examination, pain was noted at all range of motions.  Range of motion itself contributed to functional loss such as pain when siting, standing, bending or walking.  There was objective evidence of pain on passive range of motion and on non-weight bearing testing of the Veteran's back.  Additionally, there was evidence of pain with weight bearing.  There was objective evidence of pain on palpation of the joint or associated soft tissue of the back.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran had localized tenderness, guarding, and muscle spasm of the back; however, it did not result in abnormal gait or abnormal spinal contour.  He had weakened movement, disturbance of locomotion, and interference with sitting and standing.  The Veteran had normal to active movement against some resistance muscle strength but did not have muscle atrophy.  He had normal deep tendon reflexes.  Straight leg raising testing results was positive for both legs.  There was a presence of decreased sensation in both lower legs/ankles/feet.  The Veteran had radiculopathy in his lower extremities with moderate intermittent pain, paresthesias, and numbness.  However, he did not have ankylosis of the spine or any other neurologic abnormalities or findings related to his back condition.  The Veteran did not have IVDS.  He regularly used a brace and cane due to knee pain.  The examiner noted that the Veteran's back condition did not impact his ability to work.

Prior to February 27, 2013, the aforementioned evidence reflects that the Veteran's lumbar spine disability has been manifested by consistent symptoms of pain, weakness, stiffness, muscle spasms, limited range of motion, and some localized tenderness.  The Veteran's range of motion findings have been variable, with October 2004 and May 2009 VA examinations noting full forward flexion and full- to nearly full range of motion in all other planes.  However, on VA examination in September 2012, the Veteran experienced pain at 70 degrees of forward flexion.  When considering functional impairment on use and during flare-ups, the September 2012 examiner specifically found that repetitive use did not cause additional limitation of motion due to pain, weakness, premature or excess fatigability, and incoordination.  Although the September 2012 VA examination report indicates that the Veteran had pain throughout all ranges of motion, the Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss.  Id.  Here, there is no evidence that the Veteran's pain results in additional functional loss that would warrant a higher schedular rating.  To the extent that the Veteran described increased pain and decreased range of motion on flare-up, his lay assertions of record do not detail specific degrees of limitation or features of a back disability consistent with the higher rating criteria of 20 percent.  Thus, prior to February 27, 2013, the Board finds that the Veteran's lumbar spine disability more nearly approximates forward flexion of the thoracolumbar spine less than 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

Since February 27, 2013, the Veteran's back condition has been manifested by consistent symptoms of pain, weakness, stiffness, limited range of motion, localized tenderness, guarding, and muscle spasms.  The evidence of record again reflected a variable range of motion findings.  February 2013 VA examination range of motion testing revealed flexion to 55 degrees with objective evidence of pain at 30 degrees.  Additionally, the Veteran had retained some range of motion in all other planes.  By May 2017 VA examination, the Veteran had a forward flexion to 50 degrees.  There was objective evidence of pain on active and passive range of motion and in weight bearing and non-weight bearing testing.  The May 2017 examiner specifically found that repetitive use did not cause additional limitation of motion due to pain, weakness, premature or excess fatigability, and incoordination.  Additionally, at no point during the appeal period had the Veteran shown ankylosis of the spine.  Although the February 2013 and May 2017 VA examination reports indicated that the Veteran had pain throughout all ranges of motion, there was no evidence that the Veteran's pain resulted in additional functional loss that would warrant a higher schedular rating.  See Mitchell v. Shinseki, 24 Vet. App. at 41.  To the extent that the Veteran described increased pain and decreased range of motion on flare-up, his lay assertions of record do not detail specific degrees of limitation or features of a back disability consistent with the higher rating criteria of 40 percent.  Thus, the Board finds that the Veteran's lumbar spine disability more nearly approximates forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees, after February 27, 2013.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

The Board has also considered other appropriate diagnostic codes, and in particular, whether a higher rating is warranted based upon incapacitating episodes of intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  

The Board acknowledges the lay testimony and statements regarding the severity of the Veteran's symptoms.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent prior to February 27, 2013, and in excess of 20 percent thereafter for the Veteran's degenerative disk disease, thoracolumbar spine with intervertebral disc disease, and the appeal is denied.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Right Knee Strain with Tendonitis and Status Post Medial Meniscectomy of Left Knee

The Veteran's service-connected right knee strain and status post medial meniscectomy of left knee are both rated at 10 percent, pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.

As there is no diagnostic code for right knee strain and status post medial meniscectomy of left knee, the disabilities are rated by analogy under the Schedule of Ratings for musculoskeletal system.  38 C.F.R. § 4.71a.  

Diagnostic Code 5014 is rated under limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id. A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Degenerative arthritis of the knee is rated under Diagnostic Codes 5256 through 5263.  Id.  Under these Diagnostic Codes, a rating in excess of 10 percent is warranted when the evidence shows either ankylosis (Diagnostic Code 5256); moderate to severe recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258); leg flexion limited to 30 degrees or less (Diagnostic Code 5260); leg extension limited to 15 degrees or more (Diagnostic Code 5261); or impairment of the tibia and fibula (Diagnostic Code 5262).   Id.  Diagnostic Codes 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.  Id.

As noted above, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

VA treatment records document complaint and treatment of bilateral knee pain.

At a VA examination in October 2004, the Veteran endorsed constant aching pain and occasional stiffness in both his right and left knees.  He also reported locking of his left knee due to a left meniscal tear.  He takes over the counter anti-inflammatory agents.  His walking and ability to lift heavy objects, and navigate steps is limited.  On examination, the Veteran's posture, gait, leg length and right knee joint were within normal limits.  His left knee joint was abnormal in appearance.  His feet did not reveal any signs of abnormal weight bearing.  He did not require an assistive device for ambulation.  He could flex his right knee to 140 degrees (normal), and his left knee to 120 degrees with pain.  He could extend his right and left knees to 0 degrees (normal) with pain.  Range of motion in his right knee was not additionally limited by pain, fatigue, weakness, lack of endurance and incoordination.  On the left, range of motion was additionally limited by pain and the pain had major functional impact.  However, range of motion in his left knee was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  He had crepitus in both knees.  Both knee x-ray findings were within normal limits.  The examiner diagnosed arthralgia in the Veteran's right knee and status post repair medial meniscectomy in his left knee.  

In May 2009, the Veteran complained of progressively worsened knee condition at his VA examination.  The Veteran's knees were giving way.  He had pain, stiffness, and swelling.  Although his gait was normal, he experienced decreased speed of joint motion and occasionally used a brace.  The examiner found deformity, tenderness, and guarding of movement.  Additionally, there was an abnormal finding of genu varus with bumps consistent with Osgood-Schlatter's disease.  There was evidence of crepitation, grinding, subpatellar tenderness and patellar thickening.  He could flex his right knee to 120 degrees and his left knee to 100 degrees.  He could extend both knees to 0 degrees (normal).  There was objective evidence of pain with active motion; but there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion. 

February 2010 VA treatment records show a right and left knee flexion to 130 degrees.

On VA examination in February 2013, the Veteran reported that his right knee strain with tendonitis began after his meniscectomy of his left knee.  Additionally, he reported that his status post medial meniscectomy of his left knee began with left knee pain from physical training and caused swelling and pain.  Flare-ups impacted his knee function to the extent that it was painful to bend, stand for long time, and take the stairs.  He could flex his right knee to 95 degrees and objective evidence of painful motion began at 55 degrees.  He could flex his left knee to 80 degrees and objective evidence of painful motion began at 55 degrees.  He could extend both his right and left knees to 0 or any degree of hyperextension degrees, and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional limitations in range of motion after three repetitions.  The Veteran had functional impairment of the knee such as weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  He had tenderness or pain to palpation for joint line or soft tissues.  He has had meniscal conditions or surgical procedures for a meniscal condition such as frequent episodes of joint 'locking" and frequent episodes of joint pain in both knees and a left knee meniscal tear.  He regularly used an assistive device such as a brace.  The examiner noted that the Veteran's knee condition impacted his ability to work.  The Veteran was 100% unemployable due to severity of his knee and back pain.  As a trained aircraft mechanic, the Veteran's limited range of motion and pain from bending, standing, and sitting precluded him from finding a job and keeping it.  

Pursuant to the Board's March 2017 remand, the Veteran was afforded an additional VA examination in May 2017.  He could flex his right and left knees to 60 degrees, and extend his right and left knees to 0 degrees.  The range of motion itself contributed to a functional loss such as pain when sitting, standing, bending, kneeling, walking, climbing stairs, and sleeping.  There was objective evidence of pain on passive range of motion and on non-weight bearing testing of both the right and left knees.  There was evidence of pain with weight bearing and moderate pain on palpation of both the right and left knee joints.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional limitations in range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran had functional impairment of the knee such as weakened movement, swelling, disturbance of locomotion, and interference with sitting and standing.  He had active movement against some resistance muscle strength but did not have muscle atrophy.  The Veteran had crepitus.  He did not have ankylosis of the knees.  Additionally, he did not have joint instability.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  He did not now have or has he ever had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The Veteran has had a meniscal tear.  He regularly uses a brace and cane due to knee pain.  The Veteran's knee condition did not impact his ability to work. 

The aforementioned evidence reflects that the Veteran's right knee strain and status post left medial meniscectomy have been manifested by constant aching pain, stiffness, swelling, deformity, tenderness, and guarding of movement.  The Veteran's range of motion findings did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in either knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.

The Board notes the Veteran has had meniscal conditions or surgical procedures for a meniscal condition such as frequent episodes of joint 'locking" and frequent episodes of joint pain, as documented in the May 2017 VA examination report.  However, there is no evidence of effusion and dislocated semilunar cartilage of the right knee related to his service-connected right and left knee conditions.  Therefore, the Board finds that increased or separate evaluations are not available under Diagnostic Code 5258 for either knee.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Codes 5256 (ankylosis); 5257 (moderate to severe recurrent subluxation or lateral instability); 5262 (impairment of the tibia and fibula).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or recurrent subluxation or lateral instability with regard to the both knees, these diagnostic codes are not applicable.

Additionally, there is no x-ray evidence of arthritis of either knee and another major joint to warrant an increased rating under Diagnostic Code 5003.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40  and 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  Although the October VA examination pointed out that range of motion on the Veteran's left knee was additionally limited by pain, there is no further evidence to suggest that the functional loss is equivalent to flexion limited to 30 degrees or less or extension limited to 15 degrees or more, such that a higher rating would be applied.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell, supra. Moreover, the May 2017 VA examiner recently noted no additional limitation upon repetitive use.  As such, an increased rating is not warranted for either knee under the Deluca criteria for any period of time on appeal.

The Board acknowledges the lay testimony and statements regarding the severity of the Veteran's symptoms.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

The Board finds that the preponderance of the evidence is against the claims for separate evaluations in excess of 10 percent for service-connected right knee strain with tendonitis and in excess of 20 percent for service-connected status post left medial meniscectomy.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an increased rating in excess of 10 percent, prior to February 27, 2013, for degenerative disc disease, thoracolumbar spine with intervertebral disc disease, is denied.

Entitlement to an increased rating in excess of 20 percent, after February 27, 2013, for degenerative disc disease, thoracolumbar spine with intervertebral disc disease, is denied.

Entitlement to an increased rating in excess of 10 percent for right knee strain with tendonitis is denied.

Entitlement to an increased rating in excess of 10 percent for status post medial meniscectomy of left knee is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


